     CHRISTOPHER V. YERGENSEN, ESQ.
 1
     Nevada Bar No. 6183
 2   395 Gatlinburg Court
     Henderson, Nevada 89012
 3   Telephone:     (702) 303-4688
 4   E-Mail:        chrisyerg@gmail.com
     Attorney for Plaintiff, Vegas Property Services, Inc.
 5
                                  UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     VEGAS PROPERTY SERVICES, INC.,                       Case No.: 2:16-cv-01875-APG-EJY
 8
                    Plaintiff,                            STIPULATION AND ORDER TO
 9          vs.                                           CONTINUE HEARING
10
     ALESSI & KOENIG, LLC; DESERT SHORES
11   RACQUET CLUB HOMEOWNERS
     ASSOCIATION; WILLIAM RICHARD
12   COLEMAN; THELMA COLEMAN; FIRST
13   AMERICAN TRUSTEE SERVICING
     SOLUTIONS, LLC; FEDERAL NATIONAL
14   MORTGAGE ASSOCIATION,
15
               Defendants.
16   FEDERAL NATIONAL MORTGAGE
     ASSOCIATION,
17
18                 Counterclaimant,
            vs.
19
     VEGAS PROPERTY SERVICES, INC.,
20            Counter-Defendant.
21          Plaintiff/Counter-Defendant, Vegas Property Services, Inc. (“VPSI”) and
22   Defendant/Counterclaimant Federal National Mortgage Association (“Fannie Mae”), by and
23   through their respective counsel of record, respectfully submit this stipulation and order to
24   continue the hearing on the Joint Proposed Discovery Plan and Scheduling Order (ECF No. 39)
25   currently scheduled for Tuesday, January 14, 2020 at 10:00 a.m. in LV Courtroom 3D before
26   Magistrate Judge Elayna J. Youchah. Counsel for Plaintiff cannot make the hearing due to a
27   family emergency that requires his attention, and has requested this stipulation to continue the
28   hearing to a date not to exceed thirty (30) days as convenient for the court. This stipulation to
     continue the hearing is not intended to prejudicially delay this matter.

                                                      1
 1   DATED this 13th day of January, 2020.            DATED this 13th day of January, 2020.
 2   WRIGHT, FINLAY & ZAK, LLP                        CHRISTOPHER V. YERGENSEN, ESQ.
 3
     /s/ Christina V. Miller                          /s/ Christopher V. Yergensen
 4   Christina V. Miller, Esq.                        Christopher V. Yergensen, Esq.
     Nevada Bar No. 12448                             Nevada Bar No. 6183
 5   7785 W. Sahara Ave., Suite 200                   395 Gatlinburg Court
     Las Vegas, NV 89117                              Henderson, NV 89012
 6
     Attorneys for Defendant/Counterclaimant          Attorney for Plaintiff/Counter-Defendant
 7   Federal National Mortgage Association            Vegas Property Services, Inc.
 8
 9
10          IT IS SO ORDERED that the hearing on the Joint Proposed Discovery Plan and

11   Scheduling Order (ECF No. 39) currently scheduled for Tuesday, January 14, 2020 at 10:00
12
     a.m. in LV Courtroom 3D before Magistrate Judge Elayna J. Youchah is continued and moved
13
     to January 24, 2020, at 10:00 am in LV Courtroom 3B before Magistrate Judge Elayna J.
14
     Youchah.
15
16                 January 13, 2020
            Dated:_______________________
17
18
                                               ________________________________________
19                                             UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28



                                                  2
